TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00342-CV



                          Sam Houston and Meera Singh, Appellants

                                                 v.

                                  Ally Financial, Inc., Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 13-0936-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               This cause is an appeal from a judgment concerning an automobile and related debt.

The Court has given notice of an overdue reporter’s record, and the court reporter has advised us

that appellants have neither designated the portions of the record they need for appeal nor made

arrangements regarding payment. Appellants, who are pro se, insist they are indigent and are entitled

to the record free of charge or without prepayment, and they have presented several motions or other

requests for relief aimed at compelling the court reporter to prepare and file it. To establish their

indigent status, appellants rely on a document titled “Pauper’s Affidavit” that they initially filed

with the district court on April 29, 2014 and subsequently amended or supplemented on June 11.

On August 29, the court reporter filed a contest of appellants’ “Pauper’s Affidavit” with this Court,

complaining of numerous asserted substantive and technical defects.

               Assuming appellants’ “Pauper’s Affidavit” would suffice substantively as an affidavit

of indigency that invokes Rule of Appellate Procedure 20.1, the reporter’s contest would be
untimely.1 Although the reporter avers that she was not given notice and was unaware of the

“Pauper’s Affidavit” until August 28, 2014, the Texas Supreme Court has appeared to hold that such

claims, in themselves, do not suffice as grounds for excusing noncompliance with the contest

deadline.2 However, the reporter also points out that the issue of appellants’ financial means was

specifically addressed in another debt-collection proceeding against them, now the subject of

our Cause No. 03-14-00354-CV. In that cause, the trial court, in the course of setting the amount

of a supersedeas bond, found explicitly that appellants “are not indigent persons.” The date of the

trial court’s order was May 30, 2014, which is contemporaneous with the dates of the affidavits on

which appellants purport to rely in this cause.

                Under these circumstances and others reflected in the record, we find good cause

for excusing any untimeliness in the reporter’s contest. We abate the appeal and remand the contest

to the district court below and instruct it to hear evidence in accordance with Rule of Appellate

Procedure 20.1 and grant any appropriate relief.3 Following the district court’s ruling, the parties

may file a motion to reinstate this appeal.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: September 8, 2014




       1
           See Tex. R. App. P. 20.1(e)(1).
       2
           See Morris v. Aguilar, 369 S.W.3d 168, 171-72 (Tex. 2012) (per curiam).
       3
           See Tex. R. App. P. 20.1(h).

                                                  2